Citation Nr: 9923591	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  99-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for prostate cancer 
residuals, status post radical prostatectomy, with voiding 
and erectile dysfunction, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to July 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1998 from the Winston-Salem, North 
Carolina, Regional Office (RO).  

The veteran's claim is currently under the jurisdiction of 
the RO located in Roanoke, Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's disability is primarily manifested by 
urinary frequency averaging 5 to 6 times during the daytime 
and by waking to void 2 to 3 times per night.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for prostate cancer residuals, status post radical 
prostatectomy, with voiding and erectile dysfunction have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran and his representative contend, in essence, that 
the severity of the veteran's service-connected disability 
has increased and that an increased rating is therefore 
warranted.  Specifically, it is asserted that the veteran 
must make frequent visits to the bathroom both during the day 
and night, which requires him to stay at home.  He also 
asserts that he is only able to have a bowel movement twice a 
week. Additionally, in his substantive appeal, the veteran 
states that his condition has caused him to have difficulties 
in his marriage in that he is impotent. 

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran was initially granted service connection for 
post-operative prostate cancer with radical prostatectomy and 
impotency in May 1998.  An evaluation of 100 percent was 
awarded effective June 16, 1997 with an evaluation of zero 
percent, or noncompensable, effective November 1, 1997.  
Additionally, the May 1998 RO rating decision noted that 
entitlement to special monthly compensation based on loss of 
use of a creative organ, under 38 U.S.C.A. § 1114(k) (West 
1991) and 38 C.F.R. § 3.350(a), was granted.  Subsequently, 
the RO, in March 1999, increased the disability assigned to 
the veteran's prostate cancer residuals to 20 percent.  In so 
doing, the disability was recharacterized as prostate cancer 
residuals, post-operative, with voiding and erectile 
dysfunctions.  The 20 percent disability assigned in March 
1999 has remained in effect since that time.

The veteran's residuals of prostate cancer are rated under 38 
C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (1998).  Under DC 
7528, a malignant neoplasm of the genitourinary system is 
rated as 100 percent disabling.  Following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (1998).  If there has been no local 
reoccurrence or metastasis, the residuals of such disability 
are to be rated as a voiding dysfunction or a renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (1998). 

In this case, the veteran's prostate cancer appears to have 
been successfully treated.  There is no indication of any 
metastasis or recurrence of the cancer.  As there is no 
evidence of renal dysfunction, application of the criteria 
for voiding dysfunction is appropriate.  Under 38 C.F.R. § 
4.115a, voiding dysfunction with urine leakage requiring the 
wearing of absorbent materials that must be changed less than 
two times per day warrants a 20 percent rating.  A 40 percent 
rating requires the wearing of absorbent material that must 
be changed two to four times per day

Also under 38 C.F.R. § 4.115a, urinary frequency with a 
daytime voiding interval between two and three hours, or, 
awakening to void two times per night warrants a 10 percent 
rating.  A 20 percent rating requires a daytime voiding 
interval between one and two hours, or, awakening to void 
three to four times per night.  A 40 percent rating requires 
a daytime voiding interval of less than one hour, or, 
awakening to void five or more times per night.  

A rating in excess of 20 percent is also shown to be 
warranted under 38 C.F.R. § 4.115a for obstructed voiding.  
Specifically, a 30 percent rating is to be assigned for 
urinary retention requiring intermittent or continuous 
catheterization.  

Per 38 C.F.R. § 4.115a, a 30 percent disability evaluation is 
warranted for recurrent symptomatic urinary tract infection 
requiring drainage/frequency hospitalization (greater than 
two times/year), and/or requiring continuous intensive 
management.

Diagnostic Code 7522 provides a 20 percent a deformity of the 
penis with loss of erectile power.

A VA Form 21-4138, completed by the veteran in June 1997 
indicates that he had his prostate removed in April 1997.  A 
VA progress note dated in April 1997 shows that the veteran 
underwent a pubic lymphoidectomy in March 1997 because of the 
adenocarcinoma of the prostate.  A July 1997 VA treatment 
note indicates that the veteran was to be seen for impotence 
treatment.  These VA records indicate that the veteran was no 
undergoing surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure for the cancer.

The veteran was afforded an examination by a fee-basis 
physician in November 1998.  The veteran reported being 
diagnosed with prostate cancer in approximately December 1996 
and having a total prostatectomy in 1997.  The veteran 
informed the examiner that he had nocturia four or five times 
a night and that he could hold his urine more than two hours.  
He added that he must urinate immediately upon the urge 
coming over him, and that he has had several accidents.  The 
veteran also reported having a total loss of ability to have 
an erection and that he was not presently undergoing any 
cancer treatment.  A diagnosis of post-operative prostate 
cancer was supplied, resulting in impotence and occasional 
urinary incontinence.  

Also of record is the report of a VA genitourinary 
examination afforded the veteran in February 1999.  This is 
noted to be the most recent examination afforded the veteran.  
The report shows that the veteran was impotent.  No evidence 
of metastasis was indicated.  It was also noted that the 
veteran reported nocturia two or three times per night and 
that he did not have to wear a pad.  He also reported some 
burning and an urgency to urinate at times.  Frequency of 
urination was reported as being 2 to 3 times per night and 5 
to 6 times per day.  Dysuria was noted to be present together 
with a smaller stream.  

The report also notes that the veteran had hesitancy when he 
goes to urinate and that he dribbled occasionally.  The 
veteran informed the examiner that he did not have to wear a 
pad.  The report further notes that the veteran was impotent, 
and, while having experienced recurrent urinary tract 
infections, did not have to hospitalized for any urinary 
tract disease.  Neither catheterization, dilatations, nor any 
drainage procedures were shown to be needed.  

The examination showed that the abdominal incision was well 
healed.  The testicles were normal.  The penis was normal.  
The diagnosis was status post radical prostatectomy for 
prostate cancer with residuals to include dribbling of urine, 
urgency, frequency, nocturia, and impotence.  X-rays 
indicated no recurrence of cancer.  

To summarize, the veteran's complaints concerning his 
service-connected prostate cancer post-operative residuals 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence of record.  

As the evidence of record does not reveal that the veteran 
requires the wearing of absorbent materials for his urinary 
leakage, a rating in excess of 20 percent is not warranted 
pursuant to 38 C.F.R. § 4.115a (Voiding dysfunction) (1998).

In addition, while the November 1998 examination report 
indicated that the veteran claimed to experience nocturia 
four or five times per night and that he could not hold his 
urine more than two hours, the most recent evidence 
concerning frequency of urination, as shown on the VA 
examination report dated in February 1999, shows that he 
awoke to urinate two to three times per night and that he 
urinated five to six 

times per day.  Therefore, a rating in excess of 20 percent 
is not warranted under 38 C.F.R. § 4.115a (Urinary frequency) 
(1998).  The frequency of urination reported by the veteran 
in February 1999 is consistent with the criteria for a 20 
percent rating.  Id.

In addition, as the evidence does not show that the veteran 
requires intermittent or continuous catheterization for 
urinary retention or that either drainage or frequent 
hospitalization is required for the veteran's diagnosed 
recurrent urinary tract infections, a rating in excess of 20 
percent is not warranted.  See 38 C.F.R. § 4.115a 
(Obstructive voiding) and (Urinary tract infection), 
respectively (1998).

Also, there is no evidence of a deformity of the penis.  The 
incisional scar was also well healed. 

After reviewing the record, it is the Board's judgment that 
the prostate cancer residuals, status post radical 
prostatectomy, with voiding and erectile dysfunction do not 
satisfy the rating criteria as previously set forth for the 
award of a higher evaluation.  Accordingly, the preponderance 
of the evidence is against the veteran's claim for an 
increased rating. 

The Board also points out that the 20 percent disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis for a 
higher rating.



ORDER

Entitlement to a disability rating greater than 20 percent 
for prostate cancer residuals, status post radical 
prostatectomy, with voiding and erectile dysfunction, is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

